Title: From Abigail Smith Adams to John Quincy Adams, 17 December 1805
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy december 17th 1805

I began a Letter to you on the 10 of this Month left it unfinishd, and so it is like to remain, an old Letter being of no more value than an old almanack—for to know how things are, when absent from the Scene, is better than to learn how they were a week before. At that period I had not heard of your safe arrival at Washington. Since I have received two Letters, one dated the 29st Novbr and the other the 3d of december—We have rejoiced in the fine weather which we presume attended you through your journey, with the exception of two or three rainy days, we have had it uncommonly mild, and soft, not a single day, like the harshness of the weather the last fortnight you past here. The last week we had two cold North West winday days—but this day is as clear and fine as possible; our people are now employd in Sight of my window plowing, breaking up as the Farmers call it.
You have seen by in the papers the choice of mr Ames as President of Harverd colledge. It was a surprize to every one, as he had never been mentiond; it is not thought, that he will accept. he will make a good president if he could be persuaded to take the Chair.—I have not heard of any House except the one I mentiond. it is the House mr. Sewal lived in, three stories high, and a very good House it is said to be—
Bates put up his pews about 2 oclock in the day, and before dark, the Whole number were sold of. Mr. Tufts bought the best pew I think in the whole, Number 4, the first Broad Ile pew which Bates made, & next to Burrels. it Sold for 200 25 dollers. they all went off, up the Ile for more than 200—I think the amount of the whole sale exceeded 5000 dollers. The Two mr Greenleafs, Mr Apthorp, Mr Millar & mr A Baxter were purchasers, Major Vinal, Capt White, and dr Lovell of Weymouth. In short—I believe ten more would have sold.
We have at length what under the federal administration would have been calld a War message purchased with 15 Million of dollers—and a minister sent to provoke it, by the most base and disgracefull conduct—if that has been justly reported—a penny wise administration. The overflowing treasury will soon find ways and means of disbursment—tell mr Tracy I rejoice in his fine Spirits, and wish most Sincerely for a confirmation of his Health—I hope he will live to see a reestablishment of federal principles and measures—but I fear there is some incurable defect at the very core—
By accounts received tis said by way of Holland: the Austrians are totally defeated. I can Say with Cowper,
My Ear is pain’d
My Soul is Sick with eve’ry day’s report
Of wrong and outrage with which Earth is fi11’d
There is no flesh in Mans obdurate heart,
It does not feel for Man—
Bonaparte is a comet, a blaizing one. Mankind gaze and are astonished at his power—which every victory increases—You will read in the Centinal of December 14th a peice first published in the Repertory, asscribed to the pen of mr Ames, called “the combined powers and France”—you will read it with interest—You will have a much more busy time in Congress than was contemplated. You must keep yourself from becomeing too anxious I wish you could get Lodgings nearer the Capitol—As you have not the encumberance of children with you, I should suppose you Would not find it difficult—I am glad to find from Mrs Quincys Letters that she is so perfectly satisfied with her situation, and accommodations Let them know that their little Girl grows finely. What not a word about my own Children? Why I must reserve that for subject, for a Letter to their Mamma. I told John I was writing to you. He desired a pencil and peice of paper, and has been sometime employd in writing a Letter to you he says, but he does not Love to see me write. he cannot talk so much; and play round me when thus engaged—
Your Father designs to write to you soon. I am your truly affectionate / Mother
A Adams